DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.

Claim Status
Claims 1, 6 and 23 (Currently amended)
Claims 1-5, 7-12, 15, 17, 19, 21 and 23-24 (Previously Presented)
Claims 25-26 (New)
Claims 13-14, 16, 18, 20 and 22 (Canceled)


Response to Argument
Applicant’s arguments and amendments, filed on 01/17/2022, have been fully considered but are not persuasive because the prior art(s) disclose(s) the amended claim 1 and the claim recitations in arguments as explained below. 

Regarding the Applicant’s argument that Dorn does not teach a performance target to an electrical consumer” or “transmitting a plurality of performance targets to a plurality of electrical consumers connected to one of a plurality of charging points of the charging system”, on page 12 of the Remark section, the Examiner respectfully disagrees because
Dorn teaches in Fig. 1, transmitting a plurality of performance targets, the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation to a plurality of electrical consumers 109 connected to one of a plurality of charging points 106a, 106b of the charging system.

Regarding the Applicant’s argument that Boardman does not teach “monitoring the performance targets for a predetermined test time interval”, on page 13 of the Remark section, the Examiner respectfully disagrees because
		Boardman teaches monitoring the plurality of performance targets [0004] [0043]-[0045] for each of the plurality of charging points individually [0039], lines 10-11; [0040], lines 13-14, last 2 lines for a predetermined test time interval [0066], lines 9-15, 18-42, monitor power condition, e.g., power level, voltage level, current level, power system 

Regarding the Applicant’s argument that Thisted does not teach “changing a performance target for a charging point nor transmitting the changed performance target to the corresponding electrical consumer”, on page 14 of the Remark section, the Examiner respectfully disagrees because
Thisted teaches changing a performance target [0012], lines 6-10, charging current adjusted due to changes of the power grid status; [0013] [0015] for each charging point individually [0004] [0008], control charging current as a function of grid status, [0020]; transmitting the changed performance target [0012] [0013] [0015] to the corresponding electrical consumer [0029] [0066].

		Regarding the Applicant’s argument that the prior art(s) does/do not teach “transmitting the plurality of performance targets to the plurality of electrical consumers includes communicating to the plurality of electrical consumers at least one of an amount by which a charging power drawn by the respective electrical consumer may be increased, an amount by which the charging power drawn by the respective electrical consumer must be reduced, and a present maximum charging power available to the respective electrical consumer”, on pages 14-15 of the Remark, the Examiner respectfully disagrees because
		Dorn teaches transmitting the plurality of performance targets the amounts of power transmitted over transmission lines of power grid including 3-phase power lines to the plurality of electrical consumers 109, Fig. 1; abstract includes communicating abstract, lines 1-8; [0047]; e.g., bidirectional communication, indicated by line(s) with arrows at both ends, between 140+134 and 106 of 107; and between 138+134 and 108+109, Fig. 1; [0032]; or between 101+136 of 130 and 109+106b, Fig. 3; [0045] [0047] to the plurality of electrical consumers at least one of an amount by which a charging power drawn [0032] [0023] by the respective electrical consumer may be increased [0073], lines 7-12, an amount by which the charging power drawn [0032] [0023] by the respective electrical consumer must be reduced [0073], lines 7-12, and a present charging power available abstract, lines 1-8 to the respective electrical consumer.
Thisted teaches a present maximum available charging power [0052]); power grid balance ([0024] [0021] [0066].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15, 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. 2013/0211988), in view of Boardman (U.S. 2012/0316691) and further in view of Thisted (U.S. 2011/0266871).

Regarding claim 1, Dorn teaches a method of operating a charging system (106, Fig. 1; [0027]) with multiple charging points (106a, 106b, Fig. 1) for charging electrical consumers (109, Fig. 1), comprising: connecting the charging system (106, Fig. 1; [0027]) to a power grid (104, Fig. 1) with a plurality of phases ([0005], lines 22-23);
	transmitting a plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) to a plurality of electrical consumers (109, Fig. 1; abstract) connected to one of a plurality of charging points (106a, 106b, Fig. 1) of the charging system;
	the plurality of phases ([0005], lines 22-23) of the power grid (104, Fig. 1) at a balance point ([0055], lines 2-4); the plurality of performance targets for each of the plurality of charging points individually (106a, 106b, Fig. 1);
	based on the corresponding change ([0073], lines 7-12; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) of the plurality of phase currents (corresponding to the phases [0005], lines 22-23), determining at least one of: whether an electrical consumer (109, Fig. 1; 
	Dorn does not explicitly teach measuring a plurality of phase currents (of the plurality of phases of the power grid at a balance point); a predetermined test time interval; measuring a corresponding change of the plurality of phase currents (at the balance point); (wherein the plurality of performance targets are transmitted to a plurality of electrical consumers) via a control unit; wherein changing the performance target for each of the plurality of charging points individually for the predetermined test time interval includes transmitting the changed performance target to the corresponding electrical consumer via the control unit; and wherein the corresponding change of the plurality of phase currents at the balance point is provided by the changed performance target.
		Boardman teaches a power grid ([0001] [0003]) with a plurality of phases (A, B, C, Fig. 1; [0038]; abstract; [0003], lines 9-23); measuring a plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15) of the plurality of phases of the power grid ([0001] [0003]) at a balance point (abstract, lines 1-3, 8-10; [0054], lines 4-8; [0008], lines 5-14);
		monitoring the plurality of performance targets ([0004] [0043]-[0045]) for each of the plurality of charging points individually ([0039], lines 10-11; [0040], lines 13-14, last 2 lines) for a predetermined test time interval ([0066], lines 9-15, 18-42, monitor power 
		measuring a corresponding change ([0040], lines 10-20; [0044], lines 2-7, 10-40; [0045]) of the plurality of phase currents at the balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8); based on the corresponding change of the plurality of phase currents, determining at least one of: whether an electrical consumer (coupled to electrical interface with consumer consumption nodes (CCN) and/or local PDS(s), Fig. 1 [0037]; e.g., PEV 220 connected to CCN 208, Fig. 2; [0054]) of the plurality of electrical consumers is still connected ([0040], lines 10-14; [0004], lines 14-16) to one of the plurality of charging points ([0040], lines 13-14, last 2 lines); 
		wherein the plurality of performance targets ([0037] [0038]) are transmitted to a plurality of electrical consumers ([0040], lines 10-14; [0004], lines 14-16) (electrical consumers coupled to electrical interface with consumer consumption nodes (CCN) and/or local PDS(s), Fig. 1; [0037]) (e.g., PEV 220 connected to CCN 208, Fig. 2; [0054]) via a control unit (PSBC 108, Fig. 1; [0041] [0036]);
wherein the performance target ([0037] [0038]) for each of the plurality of charging points individually ([0039], lines 10-11; [0040], lines 13-14, last 2 lines; Boardman) for the predetermined test time interval ([0066], lines 9-15, 18-42; Boardman) includes transmitting the performance target ([0037] [0038]) to the corresponding electrical consumer (coupled to electrical interface with consumer consumption nodes (CCN) and/or local PDS(s), Fig. 1; [0037]) (e.g., PEV 220 connected to CCN 208, Fig. 2; [0054]) via the control unit (PSBC 108, Fig. 1; [0041] [0036]); and 
wherein the corresponding change ([0040], lines 10-20; [0044], lines 2-7, 10-40; [0045]) of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15) at the balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8) is provided by the performance target ([0037] [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring a plurality of phase currents of the plurality of phases of the power grid at a balance point; a predetermined test time interval; measuring a corresponding change of the plurality of phase currents at the balance point; (wherein the plurality of performance targets are transmitted to a plurality of electrical consumers) via a control unit; wherein the performance target for each of the plurality of charging points individually for the predetermined test time interval includes transmitting the performance target to the corresponding electrical consumer via the control unit; and wherein the corresponding change of the plurality of phase currents at the balance point is provided by the performance target of Boardman’s into Dorn’s, in order to provide an imbalance detection and correction (abstract; [0008]; Boardman) for effective power distribution ([0040], lines 24-31; Boardman).
		The combination does not explicitly teach changing a performance target (of the plurality of performance targets for each of the plurality of charging points individually);
		wherein changing the performance target (for each of the plurality of charging points individually for the predetermined test time interval includes) transmitting the changed performance target (to the corresponding electrical consumer via the control unit); (wherein the corresponding change of the plurality of phase currents at the balance point is) provided by the changed performance target.
changing a performance target ([0012], lines 6-10, charging current adjusted due to changes of the power grid status; [0013] [0015]) for each charging point individually ([0008], control charging current as a function of grid status, [0020]); 
		a present maximum available charging power ([0052]); power grid balance ([0024] [0021] [0066]); power grid with phase or a plurality of phases for vehicle charging ([0004] [0016] [0020]);
wherein changing the performance target ([0012], lines 6-10, [0013] [0015]) for each charging point individually ([0008] [0020]) for the predetermined time interval ([0029] [0066]) includes transmitting the changed performance target ([0012] [0013] [0015]) to the corresponding electrical consumer ([0029] [0066]) via the control unit ([0066] [0015]); wherein the corresponding change ([0012]) of the plurality of phase currents ([0033]-[0035]) at the balance point ([0024] [0021] [0066]) is provided by the changed performance target ([0012], lines 6-10, charging current adjusted due to changes of the power grid status; [0013] [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate changing a performance target for each charging point individually; wherein changing the performance target (for each of the plurality of charging points individually for the predetermined test time interval includes) transmitting the changed performance target (to the corresponding electrical consumer via the control unit); (wherein the corresponding change of the plurality of phase currents at the balance point is) provided by the changed performance target of Thisted’s into Dorn’s, in view Boardman’s, in 

Regarding claim 2, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein changing the performance target  ([0012] [0013] [0015]; Thisted) is repeated at each of the plurality of charging points (106a, 106b, Fig. 1) after a predetermined repetition time interval ([0066], lines 9-15; Boardman). 

Regarding claim 3, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein changing the performance target ([0012] [0013] [0015]; Thisted) includes one of increasing and reducing ([0073], last 3 lines; [0083], last 3 lines) (or [0011], last 3 lines, [0039], lines 13-22; [0041], lines 11-22; Boardman) the performance target for the test time interval ([0066], lines 9-15, 18-42; Boardman). 
 
Regarding claim 4, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, further comprising keeping an unbalanced load ([0043] [0004] [0008]; Boardman) of the plurality of phases (abstract; [0003], lines 9-23; [0043]; Boardman) below an unbalanced load limiting value ([0043]; Boardman) via transmitting an adapted performance target ([0044] [0045]; Boardman) to each of the plurality of electrical consumers (109, Fig. 1; abstract) (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1; Boardman) connected 
 
Regarding claim 5, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein the performance target ([0043]-[0045]); Boardman) includes one of how much a charging power can presently additionally be withdrawn ([0065] [0073] [0074]) and by how much the charging power ([0073], last 3 lines; [0083], last 3 lines) has to be reduced ([0011], last 3 lines; [0039], lines 13-22; [0041], lines 11-22; Boardman). 
 
Regarding claim 6, Dorn teaches the method according to claim 5, in view of Boardman and further in view of Thisted, further comprising: when a phase current ([0042], lines 1-19; [0066], lines 9-15; Boardman) of a phase of the plurality of phases (abstract; [0003], lines 9-23; [0043]; Boardman) is below a load limiting value ([0042], last 11 lines; [0045], lines 9-17; [0066], lines 19-24; Boardman) and the phase current is less than a smallest measured phase current of another one of the plurality of phases ([0036], lines 12-27; [0008], lines 10-32; Boardman) plus an unbalanced load limiting value ([0043]; Boardman), signaling  via the performance target that additional charging power can be withdrawn ([0065] [0073] [0074]); and when one of i) the phase current of the phase is above the load limiting value and ii) the phase current of the phase is greater than the smallest measured phase current of another one of the plurality of phases ([0036], lines 12-27; [0008], lines 10-32; Boardman) plus the unbalanced load limiting value ([0043]; Boardman), signaling via the performance target that the charging 

Regarding claim 7, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein the performance target (corresponding to standard charge, fast charge, Fig. 1; [0062], optimize power usage within power grid; [0065] [0074]) includes a present maximum available charging power ([0052]; Thisted) ([0077], lines 4-7, 10-12, charging level; [0081], lines 3-5, sufficient charging power; claim 5, lines 5-8, sufficient power available within power grid for charging).
				
Regarding claim 8, Dorn teaches the method according to claim 7, in view of Boardman and further in view of Thisted, further comprising determining ([0062] [0065] [0074]) the present maximum available charging power ([0052]; Thisted) of a phase of the plurality of phases (abstract; [0003], lines 9-23; [0043]; Boardman) based on at least a present level of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15; Boardman), a maximum permissible power of the phase ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24; Boardman), and a maximum permissible unbalanced load ([0043]; Boardman) between the plurality of phases.
 
Regarding claim 9, Dorn teaches the method according to claim 7, in view of Boardman and further in view of Thisted, further comprising, when an electrical consumer (109 corresponding to standard charge or  fast charge, Fig. 1) of the plurality 
 
Regarding claim 10, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, further comprising keeping an individual load ([0062], lines 1-12; [0065] [0074]) ([0004] [0008]; Boardman) of each individual phase ([0073]) (abstract; [0036], lines 12-27; [0008], lines 12-26; Boardman) of the plurality of phases ([0005]) ([0042], lines 1-19; [0066], lines 9-15) below a load limiting value ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24; Boardman)  via selection (abstract; claim 19; [0064]) ([0066]; Boardman) of the plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]) ([0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation).

Regarding claim 11, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, further comprising: progressively determining the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15; Boardman) at the balance point ([0055], lines 2-4) (abstract, lines 1-2, 8-10; [0054], lines 4-8; [0045]; Boardman);  and progressively adapting (abstract) ([0043]- [0045]; Boardman) the plurality of performance targets for the plurality of electrical consumers (109, Fig. 1; abstract) based on the progressively determined plurality of phase currents and transmitting the progressively adapted plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]) ([0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) to the plurality of electrical consumers (109, Fig. 1; abstract). 
 
Regarding claim 12, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, further comprising setting a retrieved charging power (abstract, lines 1-11; [0062], lines 1-12) ([0089], lines 4-6, 8-10, 13-16; [0039], lines 10-30; [0040], lines 13-14, last 3 lines; Boardman) via the plurality of electrical consumers (109, Fig. 1; abstract) based the transmitted plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; 

Regarding claim 15, Dorn teaches a method of operating a charging system (106, Fig. 1; [0027]), comprising: connecting the charging system (106, Fig. 1; [0027]) to a power grid (104, Fig. 1) with a plurality of phases ([0005], lines 22-23), transmitting a plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]) ([0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) to a plurality of electrical consumers (109, Fig. 1; abstract) connected to one of a plurality of charging points (106a, 106b, Fig. 1) of the charging system (106, Fig. 1; [0027]), the plurality of performance targets for each of the plurality of charging points individually (106a, 106b, Fig. 1); the plurality of phases ([0005]) at a balance point ([0055], lines 2-4);
		keeping an individual load ([0062], lines 1-12; [0008] [0023]) of each individual phase ([0073], lines 7-12) of the plurality of phases ([0005]) via selection (abstract; claim 19; [0064]) of the plurality of performance targets ([0005] [0074]); based on the corresponding change ([0073], lines 7-12; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) of the 
		wherein transmitting the plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]) ([0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) to the plurality of electrical consumers (109, Fig. 1; abstract) includes 
		communicating (abstract, lines 1-8; [0047]) (e.g., bidirectional communication, indicated by line(s) with arrows at both ends, between 140+134 and 106 of 107; and between 138+134 and 108+109, Fig. 1; [0032]; or between 101+136 of 130 and 109+106b, Fig. 3; [0045] [0047]) to the plurality of electrical consumers at least one of an amount by which a charging power drawn ([0032] [0023]) by the respective electrical consumer may be increased ([0073], lines 7-12), an amount by which the charging power drawn ([0032] [0023]) by the respective electrical consumer must be reduced ([0073], lines 7-12), and a present charging power available (abstract, lines 1-8) to the 

		Dorn does not explicitly teach each of the plurality of phases having a respective phase current of the plurality of phase currents; measuring a corresponding change of the plurality of phase currents (of the plurality of phases of the power grid at a balance point); a predetermined test time interval; measuring a corresponding change of the plurality of phase currents (at the balance point); a load limiting value; and keeping an unbalanced load of the plurality of phases below an unbalanced load limiting value via transmitting an adapted performance target to each of the plurality of electrical consumers.
		Boardman teaches a power grid ([0001] [0003]) with a plurality of phases (A, B, C, Fig. 1; [0038]; abstract; [0003], lines 9-23); each of the plurality of phases having a respective phase current of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15); determining to which phase (abstract; [0036], lines 12-27; [0008], lines 12-26) of the plurality of phases the electrical consumer (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1) is connected for charging ([0040], lines 13-14, last 2 lines);
		measuring a plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15) of the plurality of phases of the power grid ([0001] [0003]) at a balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8; [0008], lines 5-14); monitoring the plurality of performance targets ([0004] [0043]-[0045]) for each of the plurality of charging points 
	measuring a corresponding change ([0040], lines 10-20; [0044], lines 2-7, 10-40; [0045]) of the plurality of phase currents at the balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8); based on the corresponding change of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15), determining at least one of: whether an electrical consumer (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1) of the plurality of electrical consumers is still connected ([0040], lines 10-14; [0004], lines 14-16) to one of the plurality of charging points ([0040], lines 13-14, last 2 lines);
	keeping an individual load ([0004] [0008]) of each individual phase (abstract; [0036], lines 12-27; [0008], lines 12-26) of the plurality of phases ([0042], lines 1-19; [0066], lines 9-15) below a load limiting value ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24) via selection ([0066]; Boardman) of the plurality of performance targets ([0004] [0043]-[0045]);
	keeping an unbalanced load ([0043] [0004] [0008]) of the plurality of phases (abstract; [0003], lines 9-23; [0043]; Boardman) below an unbalanced load limiting value ([0043]; Boardman) via transmitting an adapted performance target ([0044] [0045]; Boardman) to each of the plurality of electrical consumers (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1; Boardman) connected for charging ([0039], lines 10-11; [0040], lines 13-14, last 3 lines; Boardman). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the plurality of 
		The combination does not explicitly teach changing a performance target (of the plurality of performance targets for each of the plurality of charging points individually); a present maximum available charging power; wherein changing the performance target for each of the plurality of charging points includes changing at least one of the amount by which a charging power drawn by the respective electrical consumer may be increased, the amount by which the charging power drawn by the respective electrical consumer must be reduced, and the present maximum charging power available.
		Thisted teaches changing a performance target ([0012], [0013] [0015]) for each charging point individually ([0008] [0020]); a present maximum available charging power ([0052]); wherein changing the performance target ([0012], [0013] [0015]) for each charging point ([0004] [0008] [0020]) includes changing at least one of the amount by which a charging power drawn by the respective electrical consumer may be increased ([0012]), the amount by which the charging power drawn by the respective electrical  wherein changing the performance target for each of the plurality of charging points includes changing at least one of the amount by which a charging power drawn by the respective electrical consumer may be increased, the amount by which the charging power drawn by the respective electrical consumer must be reduced, and the present maximum charging power available of Thisted’s into Dorn’s, in view Boardman’s, in order to adjust the direct current for the charging the battery as a function of the electric parameter of the electric grid (abstract, lines 7-8; Thisted).
 
Regarding claim 17, Dorn teaches the method according to claim 15, in view of Boardman and further in view of Thisted, further comprising: signaling via the performance target ([0065] [0073] [0074]) that an additional amount of a charging power can be withdrawn ([0065] [0073] [0074]) when the respective phase current ([0042], lines 1-19; [0066], lines 9-15, 19-24; Boardman) of one of the plurality of phases (abstract; [0003], lines 9-23; [0043]; Boardman) is below the load limiting value ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24; Boardman) and the respective phase current is less than a smallest measured phase current of another one of the 
		signaling via the performance target ([0073], last 3 lines; [0083], last 3 lines) that an amount of the charging power being withdrawn has to be reduced ([0011], last 3 lines; [0039], lines 13-22; [0041], lines 11-22; Boardman) when at least one of: the respective phase current of one of the plurality of phases is above the load limiting value ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24; Boardman);  and the respective phase current of one of the plurality of phases is greater than the smallest measured phase current ([0042], last 11 lines; [0045], lines  9-17; [0066], lines 19-24; Boardman) of another one of the plurality of phases plus the unbalanced load limiting value ([0043]; Boardman).  

Regarding claim 19, Dorn teaches a method of operating a charging system (106, Fig. 1; [0027]), comprising: connecting the charging system (106, Fig. 1; [0027]) to a power grid (104, Fig. 1) with a plurality of phases ([0005], lines 22-23);
		determining to which phase (abstract; [0073], lines 7-8) of the plurality of phases ([0005]) the electrical consumer (109, Fig. 1; abstract) is connected for charging ([0062] [0065] [0074]); the plurality of phases ([0005]) of the power grid (104, Fig. 1) at a balance point ([0055], lines 2-4),
		determining a present charging power ([0077], lines 4-7, 10-12; [0081], lines 3-5; claim 5, lines 5-8) of the phase to which each of the plurality of electrical consumers (109, Fig. 1; abstract) is connected;

		transmitting the performance target ([0005]; abstract; [0073]) to the corresponding electrical consumer (109, Fig. 1; abstract); and
		based on the corresponding change ([0073], lines 7-12; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) of the plurality of phase currents (corresponding to the phases [0005], lines 22-23), determining at least one of: whether an electrical consumer (109, Fig. 1; abstract) of the plurality of electrical consumers (109, Fig. 1; abstract) is still connected to ([0062], lines 1-12) one of the plurality of charging points (106a, 106b, Fig. 1); whether the electrical consumer (109, Fig. 1; abstract) charges with a significant current (corresponding to standard charge, fast charge, Fig. 1; [0062], lines 1-12; [0065]);  and whether the electrical consumer could charge with a higher current (corresponding to fast charge, Fig. 1; [0062], lines 1-12; [0065] [0074]); a control unit (110, Fig. 1).
a control unit (to a plurality of electrical consumers); (transmitting the performance target) from the control unit (to the corresponding electrical consumer).
		Boardman teaches a power grid ([0001] [0003]) with a plurality of phases (A, B, C, Fig. 1; [0038]; abstract; [0003], lines 9-23); each of the plurality of phases having a respective phase current of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15);
		determining to which phase (abstract; [0036], lines 12-27; [0008], lines 12-26) of the plurality of phases the electrical consumer (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1) is connected for charging ([0040], lines 13-14, last 2 lines);
		measuring a plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15) of the plurality of phases of the power grid ([0001] [0003]) at a balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8; [0008], lines 5-14);
		(transmitting a plurality of performance targets ([0037] [0038]) from a control unit (PSBC 108, Fig. 1; [0041] [0036]) to a plurality of electrical consumers ([0040], lines 10-14; [0004], lines 14-16) (e.g., electrical consumers coupled to electrical interface with consumer consumption nodes (CCN) and/or local PDS(s), Fig. 1; [0037]) (e.g., PEV 220 connected to CCN 208, Fig. 2; [0054]); transmitting the performance target ([0037] 
	monitoring the plurality of performance targets ([0004] [0043]-[0045]) for each of the plurality of charging points individually ([0039], lines 10-11; [0040], lines 13-14, last 2 lines) for a predetermined test time interval ([0066], lines 9-15, 18-42);
	measuring a corresponding change ([0040], lines 10-20; [0044], lines 2-7, 10-40; [0045]) of the plurality of phase currents at the balance point (abstract, lines 1-2, 8-10; [0054], lines 4-8);
	based on the corresponding change of the plurality of phase currents ([0042], lines 1-19; [0066], lines 9-15), determining at least one of: whether an electrical consumer (coupled to electrical interface with consumer consumption nodes and/or local PDS(s), Fig. 1) of the plurality of electrical consumers is still connected ([0040], lines 10-14; [0004], lines 14-16) to one of the plurality of charging points ([0040], lines 13-14, last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring a plurality of phase currents of the plurality of phases of the power grid at a balance point; a predetermined test time interval; measuring a corresponding change of the plurality of phase currents at the balance point; (transmitting a plurality of performance targets) from a control unit (to a plurality of electrical consumers); (transmitting the performance target) from the control unit (to the corresponding electrical consumer) of Boardman’s 
	The combination does not explicitly teach changing a performance target (of the plurality of performance targets for each of the plurality of charging points individually); a present maximum available charging power; the changed performance target; the balance point resulting from changing the performance target.
		Thisted teaches changing a performance target ([0012], [0013] [0015]) for each charging point individually ([0008] [0020]); a present maximum available charging power ([0052]); the balance point ([0024] [0021] [0066]) resulting from changing the performance target ([0012] [0066]); power grid balance ([0024] [0021] [0066]); power grid with phase or a plurality of phases for vehicle charging ([0004] [0016] [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate changing a performance target; a present maximum available charging power; the changed performance target; the balance point resulting from changing the performance target of Thisted’s into Dorn’s, in view Boardman’s, in order to adjust the direct current for the charging the battery as a function of the electric parameter of the electric grid (abstract, lines 7-8; Thisted).

Regarding claim 21, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted,
		wherein transmitting the plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, 
		wherein changing the performance target ([0012], [0013] [0015]; Thisted) for each charging point ([0004] [0008] [0020]; Thisted) includes changing at least one of the amount by which a charging power drawn ([0032] [0023]) by the respective electrical consumer may be increased ([0073], lines 7-12; abstract) (or [0012]; Thisted), the amount by which the charging power drawn by the respective electrical consumer must be reduced ([0073], lines 7-12; abstract) (or [0012]; Thisted)
Regarding claim 23, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein transmitting the plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. 2013/0211988), Boardman (U.S. 2012/0316691) and Thisted (U.S. 2011/0266871), as applied above in claim 2, and further in view of Lakamp (U.S. 2018/0123391).
Regarding claim 24, Dorn teaches the method according to claim 2, in view of Boardman and further in view of Thisted. The combination does not explicitly teach wherein the predetermined test time interval ([0066], lines 9-15, 18-42, monitor power condition, e.g., power level, voltage level, current level, power system balance, over specified time interval or period of time to control power distribution of the grid; Boardman) is 5 to 30 seconds and the predetermined repetition time interval is 120 to 600 seconds.
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. 2013/0211988), Boardman (U.S. 2012/0316691) and Thisted (U.S. 2011/0266871), as applied above in claim 1, and further in view of Virden (U.S. 2017/0005701).
Regarding claim 25, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted, wherein transmitting the plurality of performance targets (the amounts of power transmitted over transmission lines of power grid including 3-phase power lines for power distribution and allocation to the consumers [0005]; abstract [0073], lines 8-12, such as the charging stations to provide charging currents corresponding to standard charge, fast charge [0074]; [0010], lines 1-11, monitor power demand versus supply, distribute and reallocate power to handle power fluctuation) to the plurality of electrical consumers (coupled to electrical interface with consumer consumption nodes (CCN) and/or local PDS(s), Fig. 1; [0037] ; Boardman) (e.g., PEV 220 connected to CCN 208, Fig. 2; [0054]; Boardman) (or 109, Fig. 1; abstract) includes sending (data sent over power line communication or PLC, 
The combination does not explicitly teach a pulse-width modulated (PWM) signal.
		Virden teaches wherein transmitting the plurality of performance targets to the plurality of electrical consumers ([0002], lines 1-2) includes sending ([0006] [0007]), via the control unit (108, 106, Fig. 1; [0052]-[0054]), a pulse-width modulated (PWM) signal ([0010] [0011] [0039]) to at least one of the plurality of electrical consumers (104, 109, Fig. 1; [0052] [0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein transmitting the plurality of performance targets to the plurality of electrical consumers includes sending, via the control unit), a pulse-width modulated (PWM) signal (to at least one of the plurality of electrical consumers) of Virden’s into Dorn’s, in view Boardman’s and further in view of Thisted’s, in order to provide a type of signal ([0010] [0011] [0039]) for power line communication (PLC) network ([0006] [0007]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. 2013/0211988), Boardman (U.S. 2012/0316691) and Thisted (U.S. 2011/0266871), as applied above in claim 1, and further in view of Li (U.S. 2008/0258682).
Regarding claim 26, Dorn teaches the method according to claim 1, in view of Boardman and further in view of Thisted. The combination does not explicitly teach further comprising: (determining that an electrical consumer of the plurality of electrical consumers has been) charging with a full charging current (according to the respective charging with less than the full charging current (according to the respective performance target when the measured change of the respective phase current does not correspond to the change of the respective performance target).
Li (U.S. 2008/0258682) teaches determining that an electrical consumer (abstract, lines 11-12) has been charging with a full charging current ([0128], lines 4-8) according to the respective performance target when the measured change of the respective phase current (corresponding change of the respective phase current of power grid, [0025]) corresponds to a change of the respective performance target (abstract, lines 11-12); and determining that the electrical consumer (abstract, lines 11-12) has been charging with less than the full charging current ([0128], lines 8-10) according to the respective performance target when the measured change of the respective phase current (corresponding change of the respective phase current of power grid, [0025]) does not correspond to the change of the respective performance target (abstract, lines 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (determining that an electrical consumer has been) charging with a full charging current (according to the respective performance target when the measured change of the respective phase current corresponds to a change of the respective performance target); and (determining that the electrical consumer has been) charging with less than the full charging current (according to the respective performance target when the measured 
Conclusion
	The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2014/0111185, U.S. 2016/0336623, U.S. 2014/0001850, U.S. 2009/0189456, U.S. 2016/0257216, U.S. 2016/0105023, U.S. 2012/0265459, U.S. 2012/0095830, U.S. 2017/0271984, U.S. 2015/0333512 and U.S. 2010/0274407.

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/DUNG V BUI/Examiner, Art Unit 2859     


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 8, 2022